
	
		II
		112th CONGRESS
		2d Session
		S. 3623
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 21), 2012
			Mr. Reed (for himself
			 and Mr. Portman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To extend the authorizations of appropriations for
		  certain national heritage areas, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Heritage Area
			 Authorizations Extension Act of 2012.
		2.Extension of
			 National Heritage area authorizations
			(a)Division II of
			 Public Law 104–333 is amended by striking 2012 each place it
			 appears in sections 107, 208, 310, 408, 507, 607, 707, 809, and 910 and
			 inserting 2016 .
			(b)Section 108 of
			 Public Law 106–278 is amended by striking 2012 and inserting
			 2016 .
			(c)Section 12 of
			 Public Law 100–692 is amended—
				(1)in subsection
			 (c)(1), by striking 2012 and inserting 2016;
			 and
				(2)by striking
			 subsection (d).
				(d)Section 7 of
			 Public Law 99–647 is amended by striking 6 years and inserting
			 10 years.
			3.FundingAny amounts authorized to be appropriated to
			 carry out the amendments made by section 2 shall be subject to a determination
			 made by the National Park Service of the applicable funding amounts based on an
			 annual distribution formula.
		
